Citation Nr: 1204987	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for arthritis of the arms, shoulders, hands, and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for a lumbar spine condition and arthritis of the arms, shoulders, hands, and legs.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the arms, shoulders, hands, and legs is not shown by the record.  


CONCLUSION OF LAW

Arthritis of the arms, shoulders, hands, and legs was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in April 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and VA outpatient treatment records dated from January 2008.  In June 2008 and March 2009 statements, the Veteran reported that he had been treated at the Dallas VA Medical Center (VAMC) in the late 1980s and 1990s for gout and arthritis.  The RO attempted to obtain records dated from January 1980 to January 2008; however, no records were found.  In June 2009, the RO determined that the records were unavailable and that further attempts to obtain them would be futile.  The Veteran was notified of the unavailability of these records in a June 2009 letter.  In June 2008, the Veteran also identified a private physician who had treated him for arthritis in the late 1970s and was now deceased.  In a February 2009 letter, the RO requested that the Veteran complete and return VA Forms 21-4142 for any private medical records he wished VA to obtain on his behalf.  He did not respond to this letter.  

The Board points out that the Veteran has not been provided with a VA examination as to the nature and etiology of his claimed arthritis of the arms, shoulders, hands, and legs.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384   (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

In this case, there is no showing of current arthritis in the arms, shoulders, hands, and legs and the Veteran has not reported any symptoms that he attributes to this condition.  Furthermore, the Veteran has not identified, and his STRs do not otherwise show, an injury or disease in service that may be related to his reported arthritis.  Under these circumstances, the Board finds that a VA examination is not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for arthritis of the arms, shoulders, hands, and legs is thus ready to be considered on the merits. 


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In this case, the Veteran asserts that he has arthritis of the arms, shoulders, hands, and legs that is related to service.

The Veteran's STRs are unremarkable for complaints, treatment, or diagnoses related to arthritis of the arms, shoulders, hands, or legs.  The Veteran smashed his right middle finger while working in October 1968; his finger was cleaned, dressed, and put in a splint.  There are no follow-up treatment records related to his finger and no other records of any joint complaints.  Prior to separation, the November 1968 Report of Medical Examination reflects that the Veteran's upper and lower extremities were normal.  On the corresponding Report of Medical History, the Veteran denied having painful or "trick" shoulder, trick or locked knee, and arthritis or rheumatism.  He endorsed having cramps in his legs and the physician noted that he had occasional nocturnal cramps.  

A January 2008 VA emergency department record notes the Veteran's complaints of right hip and low back pain.  He had full range of motion of his extremities.  In February 2008, he complained of a 6-week history of back pain after lifting a heavy load.  A review of his musculoskeletal system revealed no muscle weakness, stiffness, or joint pains.  In March 2008, he complained of low back pain radiating into his right lower extremity.  A review of the musculoskeletal system revealed no muscle weakness, stiffness, or joint pains.  X-rays of the lumbar spine revealed degenerative spur formation localized to one area.  The Veteran underwent steroid injections for his lumbar spine in June and November 2008.

After review of the record, the Board finds that the weight of the evidence is against the Veteran's claim for service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there is no showing of a current disability for the claimed arthritis of the arms, shoulders, hands, and legs.  

The Board has considered the Veteran's general averments that he is entitled to service connection for arthritis of the arms, shoulders, hands, and legs.  Implicit in the claim is his honest and credible belief that he has these conditions and that they are related to service.  However, the record is devoid of any evidence showing a current disability and he has not provided any lay evidence that would suggest the existence of a disability (e.g., specific complaints of joint pain, stiffness, or swelling).  Although he stated that he was treated for gout and arthritis at the Dallas VAMC in 2008, a review of these records indicates that he was only treated for low back pain radiating into his right hip and right lower extremity.  The Board notes that his claim for service connection for a low back disability is addressed separately in the remand section below.  

In sum, the preponderance of the evidence shows that the Veteran does not have arthritis of the arms, shoulders, hands, and legs.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for arthritis of the arms, shoulders, hands, and legs is denied.


REMAND

The Veteran claims that his low back condition is related to service.  His STRs reflect that he was treated for low back pain March 1967.  At that time, he reported a 3 to 4 week history of back pain after low crawling during basic training.  Bilateral paraspinal muscle spasms were noted and he was unable to fully flex and touch his toes.  X-rays of the lumbosacral spine were normal.  The impression was lumbosacral strain.  Prior to separation, a November 1968 Report of Medical Examination reflects that his spine was normal.  

Post-service, the Veteran stated that he was treated for gout and arthritis by a private physician in the 1970s and by VA in the late 1980s and 1990s.  These treatment records are unavailable.  The available evidence reflects that the Veteran was treated for low back pain at the Dallas VAMC in January 2008.  At that time, he reported that he had had back pain since lifting a heavy load at work.  March 2008 X-rays of the lumbar spine showed degenerative spur formation localized to one area.

Given the in-service complaints of low back pain, the post-service findings of a low back disability, the Veteran's assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Dallas VAMC and the claims file includes records dated from January 2008 to June 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Dallas VAMC all records of evaluation and/or treatment for the Veteran's low back disability since June 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all available records have been received and associated with the claims file, schedule the Veteran for a VA examination to assess the current nature and etiology of his low back disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should clearly identify all current disability(ies) of the low back.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's in-service complaints of low back pain in March 1967.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


